—Order, Supreme Court, New York County (Michael Stallman, J.), entered February 29, 2000, which granted defendant’s motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
*230The complaint, seeking monetary damages, punitive damages and injunctive relief for the “negligence and carelessness of the defendant” in enacting changes to the Taxicab Owners and Drivers Rules, which plaintiff claims led to a decrease in the value of his individual taxi medallion, fails to state a cognizable legal claim. We have previously held that the challenged rule changes, enacted by the New York City Taxi and Limousine Commission (TLC) and not by the present defendant, are lawful and the result of a valid exercise of the TLC’s rule-making authority (see Matter of New York City Comm. for Taxi Safety v New York City Taxi & Limousine Commn., 256 AD2d 136). Additionally, the new TLC rules and regulations do not amount to an unconstitutional taking of plaintiffs property (see Connolly v Pension Benefit Guar. Corp., 475 US 211, 224-225; Medical Socy. v Sobol, 192 AD2d 78, 82, appeal dismissed 82 NY2d 802). Concur — Nardelli, J. P., Tom, Ellerin, Lerner and Rubin, JJ.